Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA FHORPR <3? PML: |

AUGUSTA DIVISION

UNITED STATES OF AMERICA

V.

WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS
JONATHAN BRITT LESTER
ARMAND SANANDA SAEDI

LARRY OVERTON

MORGAN MCKENZIE SLATON

THE GRAND JURY CHARGES THAT:

CR119- 004-74.

INDICTMENT NO.

 

21 U.S.C. § 846

Conspiracy to Possess With
Intent to Distribute and to
Distribute Controlled
Substances

21 U.S.C. § 856(a)(1)
Using Or Maintaining A Drug
Premises

21 U.S.C. § 841(a)(1)
Possession With Intent to
Distribute Controlled
Substances

18 U.S.C. § 924(c)
Possession of a Firearm in
Furtherance of a Drug
Trafficking Crime

26 U.S.C. § 5861(d)
Possession of an Unregistered
Firearm

18 U.S.C. § 1956(h)
Conspiracy To Commit Money
Laundering

COUNT ONE
Conspiracy to Possess With Intent to Distribute

and to Distribute Controlled Substances (Carfentanil, Alprazolam, and Marijuana)
21 U.S.C. § 846
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 2 of 11

Beginning on a date at least as early as January 1, 2016, up to and including the return
date of this indictment, the precise dates being unknown, in the Southern, Middle and
Northern Districts of Georgia, and elsewhere, the defendants,
WALKER CHRISTIAN FORRESTER

KOLBIE HADDEN WATTERS

JONATHAN BRITT LESTER

ARMAND SANANDA SAEDI

LARRY OVERTON
MORGAN MCKENZIE SLATON
aided and abetted by each other and by others known and unknown, with some
joining the conspiracy earlier and others joining later, did knowingly and
intentionally combine, conspire, confederate and agree together and with each other,
and with others known and unknown, to possess with intent to distribute and to
distribute controlled substances, those are, Carfentanil, Schedule II; an amount of
Alprazolam, Schedule IV; and an amount of Marijuana, Schedule I.
All in violation of Title 21, United States Code, Sections 841(a)(1) and 846.
Type and Quantity of Controlled Substances of the Conspiracy

A. With respect to WALKER CHRISTIAN FORRESTER, as a result of his
own conduct, and the conduct of other conspirators, it was reasonably foreseeable to
him that this conspiracy involved 100 grams or more of a mixture containing a
detectable amount of an analogue of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide (commonly known as Carfentanil), an amount of Alprazolam, and an

amount Marijuana in violation of Title 21, United States Code, 841(b)(1)(A).

2
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 3 of 11

B. With respect to KOLBIE HADDEN WATTERS, as a result of his own
conduct, and the conduct of other conspirators, it was reasonably foreseeable to him
that this conspiracy involved 100 grams or more of a mixture containing a
detectable amount of an analogue of N-phenyl-N-[1-(2-phenylethy]l)-4-piperidiny]]
propanamide (commonly known as Carfentanil), an amount of Alprazolam, and an
amount Marijuana, in violation of Title 21, United States Code, 841(b)(1)(A).

C. With respect to JONATHAN BRITT LESTER, as a result of his own
conduct, and the conduct of other conspirators, it was reasonably foreseeable to him
that this conspiracy involved 100 grams or more of a mixture containing a
detectable amount of an analogue of N-phenyl-N-[1-(2-phenylethy]l)-4-piperidiny]]
propanamide (commonly known as Carfentanil) and an amount Alprazolam, in
violation of Title 21, United States Code, 841(b)(1)(A).

D. With respect to ARMAND SANANDA SAEDTI, as a result of his own
conduct, and the conduct of other conspirators, it was reasonably foreseeable to him
that this conspiracy involved Alprazolam, in violation of Title 21, United States
Code, 841(b)(1)(D).

E. With respect to LARRY OVERTON , as a result of his own conduct, and the
conduct of other conspirators, it was reasonably foreseeable to him that this
conspiracy involved Alprazolam, in violation of Title 21, United States Code,

841(b)(1)(D).
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 4 of 11

F. With respect to MORGAN MCKENZIE SLATON, as a result of her own
conduct, and the conduct of other conspirators, it was reasonably foreseeable to her
that this conspiracy involved Alprazolam, in violation of Title 21, United States

Code, 841(b)(1)(D).
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 5 of 11

COUNT TWO
Using Or Maintaining A Drug Premises
21 U.S.C. § 856(a)(1)
Between on or about April 1, 2017 through October 27, 2017, the exact dates
being unknown, in the Southern District of Georgia, the defendants,
WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS
LARRY OVERTON
did unlawfully and knowingly use and maintain a place, that is: 5423 Heaton Road,
SE, Harlem, Georgia, for the purpose of manufacturing and using controlled

substances.

All in violation of Title 21, United States Code, Section 856(a)(1).
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 6 of 11

COUNT THREE
Possess With Intent to Distribute a Controlled Substance (Alprazolam)
21 U.S.C. § 841(a)(1)

On or about November 28, 2017, in Columbia County, within the Southern

District of Georgia, the defendants,
WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS

aided and abetted by each other and by others known and unknown, did knowingly
and intentionally possess with intent to distribute alprazolam, a Schedule IV
controlled substance, and marijuana, a Schedule I controlled substance.

All in violation of Title 21, United States Code, Section 841(a)(1) and Title 18,

United States Code, Section 2.
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 7 of 11

COUNT FOUR
Possession of a Firearm in Furtherance of a Drug Trafficking Crime
18 U.S.C. § 924(c)
On or about November 28, 2017, in Columbia County, within the Southern
District of Georgia, the defendants,
WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS
did knowingly possess a firearm, to wit, a Antonio Zoli, Model Golden Snipe, 12 gauge
shotgun, having a barrel of less than 18 inches in length, in furtherance of a drug
trafficking crime for which he may be prosecuted in a court of the United States, to
wit, possession with intent to distribute controlled substances, in violation of Title
21, United States Code, Section 841(a)(1),as charged in Count Three of this

Indictment.

All in violation of Title 18, United States Code, Section 924(c).
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 8 of 11

COUNT FIVE
Possession of an Unregistered Firearm
26 U.S.C. § 5861(d)

On or about November 28 2017, in Columbia County, within the Southern

District of Georgia, the defendants,
WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS

knowingly possessed a firearm, that isan Antonio Zoli, Model Golden Snipe, 12 gauge
shotgun, having a barrel of less than 18 inches in length, not registered to either
defendant in the National Firearms Registration and Transfer Record.

All in violation of Title 26, United States Code, Sections 5841, 5861(d), and

5871.
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 9 of 11

COUNT SIX
Conspiracy to Commit Money Laundering
18 U.S.C. § 1956(h)

Beginning on a date unknown but at least as early as January 1, 2016, and
continuing up to and including the return of this indictment, in the Southern,
Middle and Northern Districts of Georgia, and elsewhere, the defendants,

WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS
did knowingly combine, conspire, and agree with each other and with other persons
known and unknown to the Grand Jury, to commit offenses against the United
States, to wit, to violate of Title 18, United States Code, Section 1956(a)(1)(A)Q@).

It was a part and object of the conspiracy that the defendants would
knowingly conduct and attempt to conduct financial transactions affecting
interstate and foreign commerce, which transactions involved the proceeds of
specified unlawful activity, to wit, conspiracy to possess with intent to distribute
and to distribute controlled substances in violation of 21 U.S.C. § 846, knowing that
the transactions were designed in whole or in part to promote the carrying on of
that specified unlawful activity, and that while conducting and attempting to
conduct such financial transactions, knowing that the property involved in the
financial transactions represented the proceeds of some form of unlawful activity, in
violation of Title 18, United States Code, Section 1956(a)(1)(A)(i).

All done in violation of Title 18, United States Code, Sections 1956(h).
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 10 of 11

FORFEITURE ALLEGATION

The allegations contained in Counts One through Five of this Indictment are
hereby re-alleged and incorporated by reference for the purpose of alleging forfeitures
pursuant to Title 18, United States Code, Section 924(d), Title 21, United States Code,
Section 853, and Title 28, United States Code, Section 2461(c).

Upon conviction of one or more of the offenses set forth in Counts One through
Three of this Indictment, the defendants,

WALKER CHRISTIAN FORRESTER

KOLBIE HADDEN WATTERS

JONATHAN BRITT LESTER

ARMAND SANANDA SAEDI

LARRY OVERTON
MORGAN MCKENZIE SLATON

shall forfeit to the United States, pursuant to Title 21, United States Code, Section
853, any property constituting, or derived from, any proceeds obtained, directly or
indirectly, as the result of the violation, and any property used, or intended to be used
in any manner or part, to commit or to facilitate the commission of the violation.

Additionally, upon conviction of the offense set forth in Count Four of this
Indictment, the defendants,

WALKER CHRISTIAN FORRESTER
KOLBIE HADDEN WATTERS
shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924(d) and Title 28, United States Code, Section 2461(c), any firearm and

10
Case 1:19-cr-00047-JRH-BKE Document 4 Filed 04/03/19 Page 11 of 11

ammunition involved in the commission of the offense(s), including but not limited to

an Antonio Zoli, Model Golden Snipe, 12 gauge shotgun.

éd —

Foreperson

David H. Estes
First Assistant United States Attorney

 

 

Brian T Rafferty
Assistant United States Attorney
Chief, Criminal Division

WQ.2CThale

Patricia G. Rhodes

Branch Office Chief

Assistant United States Attorney
**Lead Counsel
